Citation Nr: 1429225	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  08-36 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 50 percent for ulcerative colitis, status post colectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1987 to September 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA) which continued a 40 percent rating for ulcerative colitis. 

Forty percent is the highest rating possible under Diagnostic Code 7239.  In December 2011, the Board remanded the case for extraschedular consideration. 
 
In June 2012, an additional 10 percent was awarded, increasing the rating for ulcerative colitis, status post colectomy, to 50 percent.  


FINDINGS OF FACT

1.  Diagnostic Code 7329 does not reasonably describe the Veteran's disability level and symptomatology; namely the frequency of his bowel movements and bowel incontinence.

2.  The frequency of the Veteran's bowel movements and bowel incontinence significantly interferes with his employment.

3.  The Director of Compensation Service determined that the Veteran should be awarded an additional 10 percent under Diagnostic Code 7329.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for ulcerative colitis, status post colectomy, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(a), 4.114, Diagnostic Code 7329 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

An August 2007 letter satisfied the duty to notify provisions.  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact his disability on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in a June 2012 supplemental statement of the case.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  

VA examinations were conducted in August 2007, October 2007, and April 2010; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  

Post-operative Ulcerative Colitis

The Veteran is currently rated as 50 percent disabled for post-operative ulcerative colitis. 

Ulcerative colitis is rated under Diagnostic Code 7323, which provides evaluations from 10 to 100 percent based on frequency of exacerbations and effects on nutrition, anemia, and liver health.  However, as the Veteran's 2002 total colectomy, or resection of the large intestine, resolved his ulcerative colitis symptoms (as he and treating and examining doctors have stated), he is now evaluated under Code 7329, which rates the residuals of that surgery.  Diagnostic Code 7329 provides a maximum 40 percent schedular rating.

The Veteran contends that the schedular rating for the residuals of resection is not adequate.  He cites the frequency of loose bowel movements and reports some bowel incontinence, and refers to the impact his disability has on his family and occupational functioning. 

The Veteran works as an x-ray technician.  He describes an inability to work alone, or in specialty clinics, due to his need to leave patients to use a bathroom.  He reports this has led to some "accidents" and leakage.  Although he continues to work and does not report missing work, the limitations he cites indicate interference with employment.

In exceptional cases, where the schedular ratings are not adequate, assignment of an extraschedular rating is possible.  

In April 2012, pursuant to a Board remand, the Director of Compensation Service determined that the absence of criteria addressing the frequency of the Veteran's symptoms renders the current trading criteria inadequate, and entitlement to an extraschedular rating is warranted.  The Director concluded that the Veteran should be awarded an additional 10 percent under Diagnostic Code 7329.

A 50 percent rating for ulcerative colitis, status post colectomy, is warranted.

There is no indication in the record that reasonably raises a claim of entitlement to a total rating based on individual unemployability (TDIU).  The Veteran, who is currently employed, has made no contentions whatsoever, and the record includes no evidence, indicating that his service-connected ulcerative colitis, status post colectomy, prevents him from obtaining or maintaining substantially gainful employment.  A claim for entitlement to a TDIU is not raised by the record and is not before the Board at this time. 


ORDER

Entitlement to a rating in excess of 50 percent for ulcerative colitis, status post colectomy is denied.



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


